Citation Nr: 0925312	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to June 22, 2000, for 
the assignment of a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded this claim to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C., in 
September 2004 and September 2007.  

The Veteran testified in support of this claim at a video 
conference hearing held before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing testimony 
is of record.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.

2.  The RO granted the Veteran service connection for PTSD 
and assigned this disability a 10 percent evaluation in a 
rating decision dated March 1999.

3.  The Veteran initiated, but did not perfect, an appeal of 
the March 1999 rating decision.  

4.  On June 30, 1999, the Veteran underwent a VA PTSD 
examination, the report of which may be construed as an 
informal claim for an increased evaluation for PTSD, to 
include the issue of whether a TDIU could be assigned based 
on that disability.  

5.  On June 30, 1999, it became factually ascertainable that 
the Veteran's service-connected PTSD rendered him unable to 
obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision, in which the RO granted 
the Veteran service connection for PTSD and assigned that 
disability a 10 percent evaluation, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  The criteria for entitlement to an effective date of June 
30, 1999, for the assignment of a TDIU are met.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated September 2007, after initially 
deciding that claim in a rating decision dated October 2000.  
Given that VCAA notice was not mandated at the time of the 
rating decision, the RO did not err by providing remedial 
notice.  Rather, such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letter, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
March 2006, reflects compliance with pertinent regulatory 
provisions, noted above.  In the letters, the RO acknowledged 
the Veteran's claim, notified the Veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO provided the Veteran 
all necessary information on disability ratings and effective 
dates.  The RO also identified the evidence it had received 
in support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO also advised the Veteran to 
identify or send directly to VA all requested evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including post-service treatment records.  The Veteran does 
not now claim that there is any additional information or 
evidence to secure in support of his claim.  The RO did not 
conduct medical inquiry in support of the Veteran's claim by 
obtaining a medical opinion or affording the Veteran a VA 
examination.  Given that there is sufficient evidence to 
proceed in adjudicating this claim, however, such development 
is not necessary.  See 38 C.F.R. § 3.159(c)(4) (2008).  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claims

The Veteran seeks an earlier effective date for the 
assignment of a TDIU based on service-connected disabilities.  
He asserts that April 1985 is the appropriate effective date 
to assign this award because on that date, a physician 
confirmed in writing that his service-connected psychiatric 
disability rendered him unemployable.  

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2008); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the TDIU 
in this case, depending on the facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet. App at 126.

Determining the appropriate effective date to assign the TDIU 
thus involves analyzing when the claim for an increased 
evaluation was received and, to the extent possible, when the 
increase in the service-connected disabilities actually 
occurred.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2008).

In this case, the Veteran first filed a claim for PTSD by 
written statement received at the RO on January 27, 1994.  In 
a rating decision dated March 1999, the RO granted this claim 
and assigned the PTSD a 10 percent evaluation, effective from 
January 27, 1994.  Thereafter, in May 1999, the Veteran 
initiated an appeal of the evaluation assigned by submitting 
a notice of disagreement therewith.  In September 1999, the 
RO responded by issuing a statement of the case.  During the 
remainder of the one-year appeal period, the Veteran did not 
perfect his appeal by submitting a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or any other document that may be 
construed as a substantive appeal.  The March 1999 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in March 2009, he perfected his appeal of the RO's 
March 1999 rating decision in a timely manner by filing a VA 
Form 9 in August 2000, within a year of the September 1999 
issuance of the statement of the case.  The Board previously 
considered this assertion in a decision dated September 2004, 
but concluded otherwise.  The Veteran did not appeal the 
September 2004 decision on timeliness and adequacy of the 
appeal to the Court; the decision is thus final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

On June 30, 1999, while the prior claim was still pending and 
before the denial of it became final, the Veteran underwent a 
VA PTSD examination.  The report of this examination may now 
be construed as an informal claim for an increased evaluation 
for PTSD, to include the issue of whether a TDIU could be 
assigned based on that disability.  Based on this report, in 
a rating decision dated July 1999, the RO increased the 
evaluation assigned the Veteran's PTSD from 10 to 50 percent, 
effective from January 27, 1994.  The RO notified the Veteran 
of this decision by letter dated September 1999 and, in 
August 2000, the Veteran initiated an appeal of the decision 
by submitting a VA Form 9 indicating that he disagreed that 
his "PTSD is only 50 percent disabling.  I am 100% disabled 
and cannot hold a job."  As the Veteran's representative 
points out in an Appellant's Brief dated July 2002, the RO 
did not respond to this notice of disagreement by issuing a 
statement of the case.  

In the meantime, on June 22, 2000, the RO received a written 
statement from the Veteran requesting a 100 percent 
evaluation for PTSD and indicating that he could not work.  
The RO responded by affording the Veteran a VA examination in 
September 2000 and, based on the report thereof, in a rating 
decision dated October 2000, increased the evaluation 
assigned the Veteran's PTSD from 50 to 70 percent and awarded 
the Veteran a TDIU, effective from June 22, 2000.  

At that time, a claim dated prior to June 22, 2000 was 
pending and had not been finally denied.  The date of that 
claim, June 30, 1999, is thus the appropriate effective date 
to assign the award of TDIU unless the evidence establishes 
that the increase in disability occurred after June 22, 2000, 
or during the year preceding June 22, 2000.  

To be assigned a TDIU, the evidence must establish that the 
Veteran, who is in receipt of a schedular rating that is less 
than total, is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16 (2008).  Under 38 C.F.R. § 
4.16(a), certain threshold percentages must first be met.  
Specifically, when a Veteran's schedular rating is less than 
total (for a single disorder or combination of disabilities), 
a TDIU may nonetheless be assigned: (1) if there is only one 
disability and this disability is rated at 60 percent or 
more; and (2) if there are two or more disabilities, at least 
one is rated at 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.

In this case, in September 2000, the date of the second VA 
examination, it became evident that the Veteran's service-
connected PTSD rendered him unable to obtain and maintain 
substantially gainful employment and entitled him to at least 
a 60 percent evaluation.  On that date, an examiner concluded 
that the Veteran was unemployable due to the PTSD and also to 
a movement disorder, which the examiner could not 
definitively relate to, or distinguish from, the PTSD.  He 
based this conclusion, however, on the same symptoms he noted 
during the June 30, 1999 VA examination and a GAF score just 
five points lower than the one he assigned on June 30, 1999.  
Both were in the 40s.  Given this fact and because, on June 
30, 1999, the examiner was not asked to offer an opinion on 
the Veteran's employability, the Board finds that, as of June 
30, 1999, the Veteran was unable to obtain and maintain 
substantially gainful employment secondary to his service-
connected PTSD and that this disability entitled him to at 
least a 60 percent evaluation.

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an effective date of June 30, 1999 for the 
assignment of TDIU are met.  The evidence in this case 
supports the Veteran's claim; it must therefore be granted.  


ORDER

An effective date of June 30, 1999, for the assignment of a 
TDIU is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.   


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


